DETAILED ACTION

Response to Amendment/Arguments
Claims 1-11 are currently pending.  The previous objection to the specification is withdrawn.  The previous objection to claims 8 and 11 is withdrawn.  The previously stated 112, 2nd paragraph rejection of claims 7, 8, and 11 is withdrawn.  The previously stated 102 rejection of claims 1-11 is withdrawn in response to the statement of common ownership.  
Applicant's arguments filed 6/16/22 have been fully considered but they are not persuasive. 
The Applicant argues that “Takezawa does not disclose any element that can be considered to be the same or an equivalent of the positive electrode mixture layer of the present invention.  More specifically, Fig. 2 of Takazawa illustrates a cross-sectional view of the positive electrode as one example. According to Fig. 2, the first positive electrode mixture layer 32a constituting the positive electrode mixture layer 32 includes a positive electrode active material comprised of a Ni, Co, Al and Li-containing compound A, wherein a Ni content of the compound A is 82 mol % or more based on a total number of moles of metallic elements except for Li.  The second positive electrode mixture layer 32b constituting the positive electrode mixture layer 32 includes a positive electrode active material including the above-mentioned Ni, Co, Al and Li-containing compound A and Li-containing compound B, wherein a Ni content of compound B is less than 82 mol % based on the total number of moles of metallic elements except for Li. See, for example, claims 1 and 2 of Takezawa.  That is, a positive electrode active material having a relatively low nickel content is disposed on a lower portion of a positive electrode reacting with a relatively large amount of electrolyte”.
In response, the Office first points out that the first positive electrode mixture layer “32a” taught by Takezawa corresponds to the second positive electrode mixture layer of the present invention and the second positive electrode mixture layer “32b” taught by Takezawa corresponds to the first positive electrode mixture layer of the present invention.  This orientation of the positive electrode mixture layers is shown in Fig. 2 of Takezawa.  Takezawa also discloses a ratio of the mass of the first positive electrode mixture layer (second positive electrode mixture layer) to the mass of the second positive electrode mixture layer (first positive electrode mixture layer) that is 40 mass% to 60 mass%.  When 40 g of the first positive electrode mixture layer and 60 g of the second positive electrode mixture layer are used to calculate the content of nickel in each layer, 21.09 g of Ni is in the first positive electrode mixture layer and 25.74 g of Ni is in the second positive electrode mixture layer.  This corresponds to a nickel content of the first positive electrode active material (second positive electrode active material) that is 82% by weight of a nickel content of the second positive electrode active material (first positive electrode active material).  The Applicant has not disputed this calculation of the nickel contents of the first positive electrode active material and the second positive electrode active material, but instead points out the mol% of Ni in compound A and the mol% of Ni in compound B.  Since the first positive electrode mixture layer of Takezawa includes compound A and the second positive electrode mixture layer of Takezawa include compound A and compound B, the mol% of Ni in compound A and the mol% of Ni in compound B cannot correspond to the nickel content of first positive electrode mixture layer and the nickel content of second positive electrode mixture layer, respectively.  Based upon the examiner’s calculation, the Office disagrees that claim 1 of the present application includes an anode that is completely opposite to that of Takezawa and therefore maintains the contention that 82% by weight (Takezawa) is close enough to 80% by weight (present invention) that one of ordinary skill in the art would not expect a difference in properties.  Lastly, the Office points out that the Applicant has not provided any evidence of criticality of the claimed range of a nickel content of the second positive electrode active material that is 80% by weight or less of a nickel content of the first positive electrode active material.
Therefore, upon further consideration, claims 1-11 stand rejected under the following 103 rejections.        

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al (WO 2018/221024 A1) using (US 2020/0091515) as an equivalent English translation.
	Regarding claims 1-4, and 9-11, Takezawa et al discloses a secondary battery comprising: a positive electrode current collector “30”; a second positive electrode mixture layer “32b” (first positive electrode mixture layer) disposed on the positive electrode current collector and including a Li-containing compound A and a Li-containing compound B, a binding agent (binder), and a conductive agent (conductive material); and a first positive electrode mixture layer “32a” (second positive electrode mixture layer) disposed on the second positive electrode mixture layer and including a Li-containing compound A, a binding agent, and a conductive agent; wherein a ratio of the thickness of the first positive electrode mixture layer (second positive electrode mixture layer) to the total thickness of the positive electrode mixture layers is preferably 40% to 95%; wherein an example of the second positive electrode mixture layer (first positive electrode mixture layer) includes a Li-containing compound A that is LiNi0.88Co0.09Al0.09O2 and a Li-containing compound B that is LiNi0.35Co0.35Mn0.30O2 in a mass ratio 7:3, acetylene black, and polyvinylidene fluoride (PVDF) in a mass ratio of 98:1:1; and a first positive electrode mixture layer (second positive electrode mixture layer) includes Li-containing compound A that is LiNi0.88Co0.09Al0.09O2, acetylene black, and polyvinylidene fluoride in a mass ratio of 98:1:1; wherein a ratio of the thickness of the first positive electrode mixture layer (second positive electrode mixture layer) to the thickness of the second positive electrode mixture layer (first positive electrode mixture layer) of 40% to 60% corresponds to a ratio of the mass of the first positive electrode mixture layer (second positive electrode mixture layer) to the mass of the second positive electrode mixture layer (first positive electrode mixture layer) of 40 mass% to 60 mass%; wherein 40 g of the first positive electrode mixture layer and 60 g of the second positive electrode mixture are used to calculate the content of nickel in each layer, wherein 40 g of the first positive electrode mixture layer corresponds to 21.09 g of Ni and 60 g of the second positive electrode mixture layer corresponds to 25.74 g of Ni, which corresponds to a nickel content of the first positive electrode active material (second positive electrode active material) that is 82% by weight of a nickel content of the second positive electrode active material (first positive electrode active material); wherein 60 g of the second positive electrode mixture includes 58.8 g of second positive electrode active material which includes 25.74 g Ni corresponding to 44% by weight of nickel; wherein 40 g of the first positive electrode mixture includes 39.2 g of first positive electrode active material which includes 21.09 g of Ni corresponding to 53.8% by weight of nickel; wherein 39.2 g of first positive electrode active material corresponds to 66.7% by weight 58.8 g of second positive electrode active material; wherein examples of the binding agent include polytetrafluoroethylene, polyolefin-based resins, and carboxymethyl cellulose; wherein examples of the conductive agent include carbon black, ketjen black, and graphite ([0021]-[0025],[0041],[0055],[0056]).
	However, Takezawa et al does not expressly teach a nickel content of the second positive electrode active material that is 80% by weight or less of a nickel content of the first positive electrode active material (claim 1).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Takezawa positive electrode to include a nickel content of the second positive electrode active material that is 80% by weight or less of a nickel content of the first positive electrode active material because even if the range of prior art and the claimed range do not overlap, obviousness may still exist if the ranges are close enough that one of ordinary skill in the art would not expect a difference in properties (In re Woodruff 16 USPQ 2d 1934 (Fed. Cir. 1990)).  The Office takes the position that 82% by weight is close enough to 80% by weight that one of ordinary skill in the art would not expect a difference in properties.  In addition, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Takezawa positive electrode to include a second positive electrode active material that contains 37% by weight or less of nickel and a second positive electrode active material that is contained in an amount of 50% by weight or less of the first positive electrode active material because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed amounts of the nickel in the second positive electrode active material.  
	Regarding claims 5 and 6, Takezawa et al also discloses a ratio of the thickness of the first positive electrode mixture layer (second positive electrode mixture layer) to the total thickness of the positive electrode mixture layers of 50% to 90% ([0041]).  So, the thicknesses of the first positive electrode mixture layer and the thickness of the second positive electrode mixture layer would be the same if the ratio is 50%.
	However, Takezawa et al does not expressly teach a thickness of the first positive electrode mixture layer is 30um 5to 100um (claim 5) and a thickness of the second positive electrode mixture layer is 1um to 50um (claim 6).
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Takezawa positive electrode to include a thickness of the first positive electrode mixture layer is 30um 5to 100um and a thickness of the second positive electrode mixture layer is 1um to 50um because it has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454. 456, 105 USPQ 233, 235 (CCPA 1955)).  There is no evidence of criticality of the claimed thicknesses of the first positive electrode mixture layer and the second positive electrode mixture layer.

Claim 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takezawa et al (WO 2018/221024 A1) as applied to claim 1 above, and further in view of Pan et al (CN 109698317 A).
	However, Takezawa et al does not expressly teach a first positive electrode active material is at least one selected from LiNi0.7Co0.15Mn0.15O2, LiNi0.8Co0.1Mn0.1O2, LiNi0.9Co0.05Mn0.05O2, and LiNi0.8Co0.15Al0.05O2 (claim 7); or a second positive electrode active material that is at least one selected from LiNi(1/3)Co(1/3)Mn(1/3)O2, LiNi0.4Co0.3Mn0.3O2, LiNi0.5Co0.2Mn0.3O2, LiNi0.6Co0.2Mn0.6O2, and LiNi0.7Co0.15Mn0.15O2 (claim 8).
	Pan et al discloses a positive electrode current collector that is coated with a second positive electrode material layer (first positive electrode mixture layer) comprising a second positive electrode active material, and the surface of the second positive electrode material layer is coated with a fourth positive electrode material layer (second positive electrode mixture layer) comprising a fourth positive electrode active material; wherein the fourth positive electrode material layer is the same as the first positive electrode material layer; wherein an example of the first positive electrode active material (second positive electrode active material) is 532 ternary nickel cobalt lithium manganate and a second positive electrode active material (first positive electrode active material) is 811 ternary nickel cobalt lithium manganate ([0068],[0070]).  
Therefore, the invention as a whole would have been obvious to one of ordinary skill in the art at the time the invention was made because the disclosure of Pan et al indicates that 811 ternary nickel cobalt lithium manganate (LiNi0.8Co0.1Mn0.1O2) is a suitable material for use as first positive electrode active material and 532 ternary nickel cobalt lithium manganate (LiNi0.5Co0.2Mn0.3O2) is a suitable material for use as second positive electrode active material.  The selection of a known material based on its suitability for its intended use has generally been held to be prima facie obvious (MPEP §2144.07).  As such, it would be obvious to use 811 ternary nickel cobalt lithium manganate (LiNi0.8Co0.1Mn0.1O2) as a first positive electrode active material and 532 ternary nickel cobalt lithium manganate (LiNi0.5Co0.2Mn0.3O2) as a second positive electrode active material.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/T.S.C/Examiner, Art Unit 1729  

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729